BENCH, Judge,
concurring in result:
This case and the recent case of State v. Davis, 903 P.2d 940 (Utah App.1995) have incongruous results. We cannot, in good conscience, hold that the State’s revocation of a driver’s license (in a DUI case) is not at least partially punitive after having held that the State’s seizure of a vehicle (in a drug case) is partially punitive. Under the proper analysis, however, I agree that this case must be affirmed.
The underlying problem is that the main opinion starts with a false premise. Contrary to the understanding of the main opinion, the protections of double jeopardy are *1276not triggered when the sanctions involved contain any attribute of punishment, no matter how minor. Double jeopardy becomes an issue only where the sanctions are wholly, and not just partially, punitive in nature. United States v. Halper, 490 U.S. 435, 448-49, 109 S.Ct. 1892, 1902, 104 L.Ed.2d 487 (1989). When analyzed under the correct legal standard, it can easily be said in this ease that principles of double jeopardy are not violated because the revocation of a driver’s license is not wholly punitive.
The origin of the false premise is the presence of potentially inconsistent language in Halper. In addressing what constitutes punishment in Halper, the Supreme Court discussed sanctions that are partially punitive and other sanctions that are wholly punitive. The holding in Halper, however, is that to constitute punishment for double jeopardy purposes, the sanctions must be wholly punitive.
We therefore hold that under the Double Jeopardy Clause a defendant who already has been punished in a criminal prosecution may not be subjected to an additional civil sanction to the extent that the second sanction may not fairly be characterized as remedial, but only as a deterrent or retribution.
Id. (emphasis added).
This same standard was tracked in another double jeopardy case, Department of Revenue v. Kurth Ranch, — U.S.-, 114 S.Ct. 1937, 128 L.Ed.2d 767 (1994). In that case, the Supreme Court cited and followed the above-quoted language of Halper. Id. at -, 114 S.Ct. at 1945. Although there is confusion in several jurisdictions, the United States Supreme Court has consistently stated that double jeopardy under the federal constitution applies only when the civil sanction is wholly punitive. “Our double jeopardy cases make clear that a civil sanction will be considered punishment to the extent that it serves only the purposes of retribution and deterrence, as opposed to furthering any nonpunitive objective.” Kurth Ranch, — U.S. at-, 114 S.Ct. at 1953 (O’Connor, J., dissenting) (citations omitted).
The confusion comes because there is a different standard for analyzing an excessive fines challenge under the Eighth Amendment. One definition of punishment mentioned in Halper, but not followed as holding, was as follows: “a civil sanction that cannot fairly be said solely to serve a remedial purpose, but rather can only be explained as also serving either retributive or deterrent purposes, is punishment, as we have come to understand that term.” Halper, 490 U.S. at 448-49, 109 S.Ct. at 1902. This language was tracked and followed in Austin v. United States, — U.S. -, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993), a case brought under the Excessive Fines Clause of the Eighth Amendment. In Austin, the Supreme Court held that the excessive fines provision is triggered even when the civil sanction is only partially punitive. Id. at-, 113 S.Ct. at 2806 (citing Halper).
Thus, when Halper, Kurth Ranch, and Austin, are read together, the standards are clear. Double jeopardy under the Fifth Amendment applies only when the civil sanction is “wholly punitive” in nature. On the other hand, excessive fines limitations under the Eighth Amendment apply when the civil sanction is at least “partially punitive” in nature.
By confusing these two standards, the main opinion has made this case unnecessarily difficult and unfairly inconsistent with Davis. Because revocation of a driver’s license is not wholly punitive in nature, double jeopardy does not apply. The main opinion therefore reaches the right result, but follows a faulty analysis.
For the foregoing reasons, I concur only in the result.